Exhibit 10.11c THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT THIS THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Third Amendment”) is made and entered into as of November 21, 2008, by and between THE LACLEDE GROUP, INC., a Missouri corporation (“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association (“Lender”), and has reference to the following facts and circumstances (the “Recitals”): A.Borrower and Lender executed the Amended and Restated Revolving Credit Agreement dated as of August 4, 2005 (the “2005 Agreement”). B.The 2005 Agreement was previously amended as provided in the First Amendment to Amended and Restated Revolving Credit Agreement dated as of March 31, 2008 and the Second Amendment to Amended and Restated Revolving Credit Agreement dated as of August 4, 2008 (the 2005 Agreement as amended thereby, hereafter referred to as the “Agreement”; all capitalized terms used and not otherwise defined in this Third Amendment shall have the respective meanings ascribed to them in the Agreement). C.Borrower and Lender desire to further amend the Agreement, in the manner hereinafter set forth. NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Borrower and Lender hereby agree as follows: 1.Recitals.The Recitals are true and correct, and, together with the defined terms set forth therein, are incorporated herein by this reference. 2.Amendment to Agreement.The Agreement is amended as follows: (a)The following definition of “2oan Agreement” is added to Section 1.01 the Agreement in the correct alphabetical order: “2oan
